Citation Nr: 0940318	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  07-34 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to service connection for varicose veins in the 
lower extremities.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to October 
1969.  She has also served in the Army Reserve.  

This matter is on appeal from the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned acting Veterans 
Law Judge in August 2009.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

In her October 2007 appeal, as well as at her hearing before 
the Board in August 2009, the Veteran asserted that she was 
treated for varicose veins while at the prenatal clinic at 
Fort Ord, California, from July 1969 to January 1970.  These 
records have not been associated with the claims file, and 
the available service treatment records do not indicate the 
presence of varicose veins while in service.  

While the July 2009 Supplemental Statement of the Case (SSOC) 
indicated that the Veteran's treatment records from Fort Ord 
were incorporated in her service treatment records, this 
conclusion was based on an electronic correspondence from the 
Records Management Center (RMC).  The Board notes that the 
request for records was limited her time in active duty.

Here, on the other hand, at least a portion of the Veteran's 
prenatal care was after her separation from active duty.  
Thus, it is possible that these records were never 
incorporated with her service treatment records.  The mere 
fact that the Veteran's separation physical examination in 
August 1969 was conducted at Fort Ord is not conclusive 
evidence that VA has all the records from that medical 
center.  

While these records could be normally requested directly from 
the medical center at Fort Ord, the Board notes that this 
base is now closed.  Nevertheless, another attempt should be 
made to acquire these records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
records retention facility in custody of 
treatment records from the medical center 
at Fort Ord, California and request any 
post service treatment records relating to 
the Veteran from October 1969 to December 
1970.  Records from the prenatal care unit 
should be specifically requested.

2.  Thereafter, the Veteran should be 
scheduled for an appropriate VA 
examination in order to determine the 
current nature and etiology of her 
varicose veins.  The claims folder should 
be made available to and reviewed by the 
examiner, and the examiner must indicate 
on the report that that the claims folder 
was reviewed.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  

The examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50 percent or greater probability) that 
the Veteran's current varicose veins are 
related to or had its onset during 
service.  All opinions expressed should be 
accompanied by supporting rationale.  

3.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claims should be 
readjudicated based on the entirety of the 
evidence.  

If the claims remain denied, the Veteran 
and her representative should be issued a 
SSOC.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


